t c memo united_states tax_court sam d kilpatrick petitioner v commissioner of internal revenue respondent docket no filed date sam d kilpatrick for himself james h brunson iii for respondent memorandum findings_of_fact and opinion morrison judge the respondent referred to here as the irs issued a notice_of_deficiency to the petitioner sam d kilpatrick for the and tax years in this notice the irs determined income-tax deficiencies of dollar_figure and dollar_figure for and respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively kilpatrick timely filed a petition under sec_6213 for redetermination of the deficiencies and penalties we have jurisdiction under sec_6214 some issues have been resolved by concession we resolve the remaining issues as follows kilpatrick is not entitled to business-expense deductions for automobile expenses in excess of the amounts allowed in the notice_of_deficiency for automobile expenses see infra part sec_1 b and f the amounts allowed by the irs in the notice_of_deficiency were dollar_figure for and dollar_figure for kilpatrick is not entitled to business-expense deductions for office expenses for or see infra part sec_1 c and g kilpatrick is not entitled to a business-expense deduction for supplies for see infra part d kilpatrick is entitled to a business- expense deduction for supplies of dollar_figure for see infra part h unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure most dollar amounts are rounded to the nearest dollar kilpatrick is entitled to business-expense deductions for other expenses of dollar_figure for and dollar_figure for see infra part sec_1 e and i kilpatrick is liable for accuracy-related_penalties under sec_6662 for and see infra part findings_of_fact some facts have been stipulated and they are so found kilpatrick lived in a single-family home in atlanta georgia at all times during and kilpatrick is licensed as a certified_public_accountant cpa in georgia he has been licensed as a cpa since for all of and until date kilpatrick was employed full time as a cpa at rollins associates p c in atlanta georgia he had worked at rollins associates in some capacity for approximately years from to date rollins associates paid him wages of dollar_figure in and dollar_figure in kilpatrick resided in georgia when he filed his petition therefore an appeal of our decision in this case would go to the u s court_of_appeals for the eleventh circuit unless the parties designate another circuit see sec_7482 and during kilpatrick started his own business as a self-employed cpa this work is referred to here as his cpa business kilpatrick operated his cpa business primarily out of his home but occasionally met clients at their homes kilpatrick credibly testified that he used one room of his home strictly for an office during the and years we find that kilpatrick used one room of his home exclusively as an office for his cpa business throughout and we refer to this room as his home_office the irs allowed a deduction that kilpatrick claimed for the business use of his home for the tax_year the irs does not challenge this deduction in this litigation under any theory including sec_280a a rule disallowing certain types of deductions with respect to the use of a home but excepting deductions related to a home_office used exclusively for business kilpatrick maintained only one checking account--with bank of america-- which he used for both personal and business purposes he did not maintain a separate bank account for his cpa business kilpatrick had only one credit card-- a mastercard with bank of america--which he used for both personal and business_expenses kilpatrick did not maintain a separate credit card for his cpa kilpatrick did not claim a deduction for the business use of his home for the tax_year business neither kilpatrick’s bank-account statements nor his credit-card statements nor any of his other records separated personal expenses from his reported business_expenses kilpatrick timely filed a form_1040 u s individual_income_tax_return kilpatrick attached to his tax_return a schedule a itemized_deductions on which he claimed itemized_deductions of dollar_figure for kilpatrick attached to his tax_return a schedule c profit or loss from business to report the income and expenses of his cpa business for the tax_year on this schedule c kilpatrick reported gross_receipts of dollar_figure and business_expenses of dollar_figure the specific categories of business_expenses were dollar_figure for automobile expenses dollar_figure for office expenses dollar_figure for supplies dollar_figure for meals-and-entertainment expenses dollar_figure for expenses of the business use of his home and dollar_figure for other expenses the other expenses reported on this schedule c consisted of dollar_figure for miscellaneous dollar_figure for postage and dollar_figure for telephone kilpatrick did not claim any depreciation_deductions or make a sec_179 election on his tax_return kilpatrick timely filed a form_1040 kilpatrick attached to hi sec_2010 tax_return a schedule a on which he claimed itemized_deductions of dollar_figure for kilpatrick attached to hi sec_2010 tax_return a schedule c to report the income and expenses of his cpa business for the tax_year on this schedule c kilpatrick reported gross_receipts of dollar_figure and business_expenses of dollar_figure the specific categories of business_expenses were dollar_figure for automobile expenses dollar_figure for office expenses dollar_figure for supplies dollar_figure for meals-and-entertainment expenses and dollar_figure for other expenses the other expenses reported on this schedule c consisted of dollar_figure for telephone and dollar_figure for miscellaneous kilpatrick did not claim any depreciation_deductions or make a sec_179 election on hi sec_2010 tax_return in the notice_of_deficiency the irs allowed the following deductions claimed by kilpatrick on his tax_return c c c c c c c dollar_figure of the dollar_figure of itemized_deductions dollar_figure of the dollar_figure for automobile expenses zero of the dollar_figure for office expenses zero of the dollar_figure for supplies the entire dollar_figure for meals-and-entertainment expenses the entire dollar_figure of expenses for the business use of his home and dollar_figure of the dollar_figure for other expenses the composition of the dollar_figure amount allowed by the irs is discussed in part e below in the notice_of_deficiency the irs allowed the following deductions claimed by kilpatrick on hi sec_2010 tax_return c c c c c c dollar_figure of the dollar_figure of itemized_deductions dollar_figure of the dollar_figure for automobile expenses zero of the dollar_figure for office expenses zero of the dollar_figure for supplies the entire dollar_figure for meals-and-entertainment expenses and dollar_figure of the dollar_figure for other expenses the composition of the dollar_figure amount allowed by the irs is discussed in part i below kilpatrick timely filed a petition with this court for redetermination of the deficiencies and the penalties before trial the parties agreed to the following stipulations kilpatrick does not dispute the schedule-a adjustment of dollar_figure for in the notice_of_deficiency and therefore concedes that he is not entitled to deductions corresponding to the amount of the adjustment kilpatrick does not dispute the kilpatrick stipulated that p etitioner does not dispute the schedule a adjustment of dollar_figure for tax_year contained in the notice_of_deficiency and therefore petitioner concedes the issue for purposes of this case in his post- trial brief kilpatrick asserts that he is entitled to deduct the schedule-a itemized_deductions totaling dollar_figure claimed by him for the tax_year but disallowed by the irs in the notice_of_deficiency pursuant to rule e a party’s stipulation continued schedule-a adjustment of dollar_figure for in the notice_of_deficiency and therefore concedes that he is not entitled to deductions corresponding to the amount of the adjustment and kilpatrick was employed full time as a cpa at rollins associates during and trial was held in atlanta georgia kilpatrick seeks business-expense deductions in excess of the amounts allowed by the irs in the notice_of_deficiency for the and tax years in the categories of automobile expenses office expenses supplies and other expenses kilpatrick provided the court with various documents in his efforts to substantiate the business_expenses of his cpa business for the and tax years including receipts bank statements credit-card statements invoices check continued is binding the court will permit a party to contradict a stipulation only where justice requires id kilpatrick did not give the court a reason to relieve him of the stipulation kilpatrick stipulated that p etitioner does not dispute the schedule a adjustment of dollar_figure for tax_year contained in the notice_of_deficiency and therefore petitioner concedes the issue for purposes of this case in his post- trial brief kilpatrick asserts that he is entitled to deduct the schedule-a itemized_deductions totaling dollar_figure claimed by him for the tax_year but disallowed by the irs in the notice_of_deficiency pursuant to rule e a party’s stipulation is binding the court will permit a party to contradict a stipulation only where justice requires id kilpatrick did not give the court a reason to relieve him of the stipulation images calendars directions from mapquest and copies of travel-reservation confirmations the evidence kilpatrick provided for each disputed business_expense will be discussed in greater detail infra part it is the irs’s position that its notice_of_deficiency correctly determined the deductions for the business- expense categories in dispute the following two tables set forth the categories of business_expenses for which the deductible amounts remain in dispute between the parties the amounts kilpatrick claimed on the schedule c for each such category the amounts allowed by the irs in the notice_of_deficiency for each such category amounts which also represent the irs’s litigating position and the deductible amounts determined by the court for each such category determinations which are explained infra part tax_year amount per return dollar_figure big_number big_number big_number amount allowed in notice_of_deficiency dollar_figure -0- -0- category automobile expenses office expenses supplies other expenses amount determined by the court dollar_figure -0- -0- this amount is dollar_figure less than the amount allowed by the irs in the notice_of_deficiency because of a concession by kilpatrick as explained infra part e tax_year amount per return dollar_figure big_number big_number big_number amount allowed in notice_of_deficiency dollar_figure -0- -0- opinion category automobile expenses office expenses supplies other expenses deficiency a burden_of_proof amount determined by the court dollar_figure -0- big_number the burden_of_proof is satisfied by a preponderance_of_the_evidence 88_tc_38 the taxpayer generally bears the burden of proving that the determinations in a notice_of_deficiency are erroneous rule a 290_us_111 if the taxpayer shows that the requirements of sec_7491 and are satisfied for a particular factual issue then the burden_of_proof shifts to the irs with respect to that issue 116_tc_438 sec_7491 requires the taxpayer to present credible_evidence credible_evidence is evidence that after critical analysis would constitute a sufficient basis for deciding the issue in favor of the taxpayer if no contrary evidence were submitted higbee v commissioner t c pincite sec_7491 requires the taxpayer to comply with substantiation and recordkeeping requirements and cooperate with the irs’s reasonable requests for witnesses information documents meetings and interviews the taxpayer bears the burden of proving that the requirements of sec_7491 have been met see 135_tc_471 aff’d 668_f3d_888 7th cir kilpatrick argues that for all factual issues he has satisfied the conditions of sec_7491 for imposing the burden_of_proof on the irs the irs counters that kilpatrick failed to maintain all required records and failed to cooperate with the irs’s reasonable requests for information and documents related to his expenses within a reasonable timeframe the record reflects that kilpatrick did not meet record-keeping and substantiation requirements thus the burden_of_proof remains on kilpatrick b deduction for automobile expenses for sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business costs incurred in traveling between two work locations may be deductible as ordinary and necessary business_expenses see 335_f2d_496 5th cir aff’g tcmemo_1962_233 sec_262 disallows deductions for personal living or family_expenses sec_6001 requires the taxpayer to maintain records sufficient to establish the amount of each deduction claimed see also sec_1_6001-1 income_tax regs under the cohan_rule if the taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the amount bearing heavily against the taxpayer see 39_f2d_540 2d cir sec_274 overrides the cohan_rule with regard to certain expenses see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1 5t a temporary income_tax regs fed reg date these expenses include the expenses of operating passenger automobiles sec_274 any expense with respect to use of listed_property as defined in sec_280f sec_280f defining listed_property as including passenger automobiles under sec_274 the elements that must be substantiated in order for a taxpayer to deduct automobile expenses are the amount of each expense related to the business use of the automobile the amount of business mileage for each business use of the automobile the total mileage business and nonbusiness of the automobile during the taxable_year the date of each business use of the automobile and the business_purpose of each business use of the automobile see ong v commissioner tcmemo_2012_114 slip op pincite total use of automobile is measured in miles stroff v commissioner tcmemo_2011_80 slip op pincite same sec_1_274-5t temporary income_tax regs fed reg date the taxpayer must substantiate those elements by adequate_records or sufficient evidence corroborating the taxpayer’s own statement sec_274 flush language under sec_1_274-5 income_tax regs a taxpayer may use the standard mileage rate to calculate the cost of using an automobile in a business instead of substantiating the actual cost see id granting irs authority to establish method under which taxpayer may use mileage rates to substantiate expenses related to business use of automobile a taxpayer who opts to rely on the standard mileage rate is relieved of the obligation to substantiate the amount of the actual expenses for business use of an automobile but is not relieved of the obligation to substantiate the amount of business mileage for each business use of the automobile the total mileage business and nonbusiness of the automobile during the taxable_year the date of each business use of the automobile and the business_purpose of each business use of the automobile id sec_1_274-5t temporary income_tax regs supra as explained above substantiation of these elements can come in two forms adequate_records or sufficient evidence corroborating the taxpayer’s own statements see sec_274 flush language on the schedule c attached to his tax_return kilpatrick claimed a deduction of dollar_figure for automobile expenses which he alleged were the expenses of driving big_number miles in his car for his cpa business during the irs allowed a deduction of dollar_figure in the notice_of_deficiency at trial kilpatrick conceded that he is not entitled to deductions for big_number of the big_number miles he originally reported on his tax_return and accordingly he changed his position to claiming a deduction for the expenses of driving big_number miles for his cpa business during kilpatrick seeks to use the standard mileage rate for to calculate his deduction for automobile expenses for the standard mileage rate for business use of a passenger_automobile wa sec_55 cents per mile revproc_2008_ sec_2 2008_2_cb_1286 applying this method kilpatrick’s position in accordance with his concession at trial is that he is in his post-trial brief kilpatrick incorrectly asserts that he did not concede any amount of his automobile expenses and that he is entitled to the dollar_figure deduction for automobile expenses originally claimed on his tax_return his concession is reflected on pages of the transcript entitled to deduct dollar_figure for automobile expenses for driving big_number miles for his cpa business during ie big_number miles cents because kilpatrick relies on the standard mileage rate to establish the amount of his automobile expenses for he is relieved of substantiating the amount of his actual expenses therefore kilpatrick must substantiate only the following elements for his alleged business use of an automobile the amount of business mileage for each business use of the automobile the total mileage business and nonbusiness of the automobile during the taxable_year the date of each business use of the automobile and the business_purpose of each business use of the automobile see sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs supra in order for kilpatrick to substantiate his automobile expenses by adequate_records he must provide an account book log or similar record and documentary_evidence ie receipts paid bills or similar evidence which in combination are sufficient to establish the following elements the amount of mileage for each business use the total amount of mileage business and nonbusiness during the taxable_year the date of each business use and the business_purpose of each business use see sec_1_274-5t c i iii temporary income_tax regs fed reg date the account book log or similar record must be prepared or maintained in such manner that each element of a use ie mileage date and business_purpose is recorded when the taxpayer has full present knowledge of the element of the use see id subdiv ii a a record maintained on a weekly basis suffices see id in order for kilpatrick to substantiate his automobile expenses by sufficient evidence corroborating his own statement he must establish each element of the business use of his vehicle ie mileage date and business_purpose by his own statement and by direct evidence such as receipts or bills see id subpara i kilpatrick testified that all big_number miles that he allegedly drove for his cpa business were traveled in order to distribute advertising materials to attract new clients kilpatrick did not provide to the court any contemporaneous_records of his business travel for in lieu of such records kilpatrick provided to the court a copy of a calendar prepared in date and printouts of directions generated by the website mapquest also prepared in date kilpatrick prepared the calendar and the direction printouts in date after his returns were under audit some of the dates on the calendar are circled to signify that kilpatrick used the automobile for business on these dates the calendar contained no other information besides the circled dates such as notations of miles places or business appointments or the business_purpose of the travel the mapquest directions show the distance between kilpatrick’s residence and various towns to which he allegedly traveled for business kilpatrick wrote a list of dates on each page of directions apparently to signify that he took trips on those days to and from the particular location on that page of directions these dates are the same as the dates circled on the calendar both the calendar and the mapquest directions were prepared in date at least two years after kilpatrick allegedly used his car for business travel in therefore neither the calendar nor the mapquest directions were made at or near the time of the alleged use of his car for business travel in see sec_1_274-5t temporary income_tax regs supra accordingly neither the calendar nor the mapquest directions are adequate_records of the amount of business mileage the date of the use and the business_purpose of the use see id furthermore because of the large gap in time between the alleged dates of kilpatrick’s business travel and the creation of his records we conclude that neither the calendar nor the mapquest directions are corroborative evidence sufficient to establish the amount of business mileage the date of the use and the business_purpose of the use while we believe that kilpatrick may have used his car for some business travel in he failed to substantiate his alleged automobile expenses for as required by sec_274 consequently we hold that kilpatrick is not entitled to a deduction for automobile expenses for in excess of the dollar_figure allowed by the irs in the notice_of_deficiency c deduction for office expenses for kilpatrick claimed a dollar_figure deduction for office expenses on the schedule c attached to his tax_return the irs disallowed the deduction in its entirety at trial and in his post-trial brief kilpatrick asserted that he is entitled to a deduction for office expenses for of dollar_figure instead of the dollar_figure amount that he had claimed on his tax_return consisting of dollar_figure for two oak chairs dollar_figure for a desk and dollar_figure for half the cost of a painting as explained below we hold that kilpatrick is not entitled to a deduction for office expenses in any amount for i chairs on date kilpatrick purchased two oak armchairs from american period antiques for dollar_figure he credibly testified that he kept these two chairs in his home_office the two chairs were among several furnishings that kilpatrick purchased during and and kept in his home_office for these home- office furnishings we have the following information in the record a brief description of each furnishing from an invoice or other store record photographs of the home_office including the furnishings the dates kilpatrick bought each furnishing the price he paid for each furnishing and the names of the stores where he bought the furnishings kilpatrick reported a business-expense deduction for the full cost of the furnishings on his schedule c for the particular year in which he bought them peculiarly kilpatrick reported some of the costs of the furnishings in the office expense category on his schedule c and some of the costs of the furnishings in the supplies expense category he even split the cost of one particular painting evenly between office expenses and supplies the table below lists the relevant information about each furnishing furnishings purchased by kilpatrick during and for his home_office schedule c year description oak armchairs desk store or date bought vendor date american period antiques date mark gallo price paid dollar_figure claimed as a deduction expense category office big_number office date antiques and beyond big_number office dollar_figure supplies dollar_figure date antiques on the square supplies date paula meyer date atlanta antique gallery supplies supplies date roswell antique market date chris office big_number office date roswell antique market supplies framed oil painting on canvas by british artist samuel lane bowls pair of small minton soup tureens painting antique watercolor paintings in original frame crystal chandelier desk lamp miller student desk lamp clock old school clock with key and pendent as explained above kilpatrick claimed on his returns that the full costs of the home-office furnishings should be deducted for the years in which he paid for them he did not elect on his returns to treat the costs of the furnishings under sec_179 which permits a taxpayer to elect to deduct the cost of certain types of tangible_property as an expense for the year in which the property is first used up to specified dollar limits see sec_179 nor did kilpatrick claim depreciation_deductions on the returns for the furnishings in any amounts consistent with his return position kilpatrick’s brief contends he is entitled to a business-expense deduction for the full costs of the furnishings his brief does not assert entitlement to depreciation_deductions the irs contends that the costs of the furnishings are personal expenses and that even if they are not they can be deducted only through depreciation sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business amounts paid to acquire real or personal tangible_property such as the chairs and an election to treat the cost of property as deductible under sec_179 must be made on the tax_return sec_179 if the election is not made no sec_179 deduction is allowable 116_tc_206 therefore kilpatrick would not be entitled to a sec_179 deduction for the furnishings even if they were the type of property for which he could have made a sec_179 election the other furnishings of kilpatrick’s home_office are capital expenses see sec_1_263_a_-2 income_tax regs a capital expense is not an ordinary_expense within the meaning of sec_162 and is therefore not deductible under sec_162 110_tc_402 citing 403_us_345 see sec_263 therefore kilpatrick is not entitled to deduct the costs of the furnishings under sec_162 sec_167 provides a depreciation deduction for a reasonable allowance for wear_and_tear and for obsolescence of property for tangible_property the amount of the deduction under sec_167 is determined using the rules of sec_168 these rules set forth the applicable_depreciation_method the applicable_recovery_period and the applicable convention sec_168 prior versions of the internal_revenue_code had been interpreted to preclude a depreciation deduction for an asset the value of which is not reduced by the passage of time or by use see eg 713_f2d_347 8th cir aff’g tcmemo_1982_451 this interpretation appears to us to be equally valid under the provisions of the internal_revenue_code in effect for the years at issue thus we put the furnishings in kilpatrick’s home_office to the test of whether they would be adversely affected by the passage of time or kilpatrick’s use of them on this record we conclude that the furnishings are not adversely affected our reasoning follows we observe that several of the furnishings are described in the documentary record as antiques that six of the nine stores from which the furnishings were bought have the word antique or antiques in their name and that the furnishings appear to be antiques in photographs we surmise from these observations that all of the furnishings in kilpatrick’s home_office are antiques an antique is an item that has value despite its age or sometimes because of its the authorities employing this interpretation are cited in the current version of bittker lokken’s treatise on federal tax law for the following principle depreciation is denied for assets that are not adversely affected by the passage of time or by use in the taxpayer’s business such as works_of_art antiques and raw land since the property’s value will not be affected by the taxpayer’s use and is likely to equal or exceed the taxpayer’s original cost or basis boris i bittker lawrence lokken federal taxation of income estates and gifts para pincite 3d ed that this principle is still found in the current edition of bittker lokken’s treatise suggests that the authors of that treatise believe that the principle is also a correct interpretation of the current internal_revenue_code we have no reason to disagree with the implication that the principle is a correct interpretation of the current internal_revenue_code the record contains photographs of kilpatrick’s home_office in these photographs appear all of the furnishings for which kilpatrick has claimed business-expense deductions the armchairs desk paintings decorative bowls framed pictures crystal chandelier desk lamp and clock age some antiques will retain their value other antiques will lose their value through use or through the passage of time we find that all of kilpatrick’s furnishings will retain their value kilpatrick who has the burden_of_proof has failed to prove otherwise consequently we hold that no depreciation_deductions are allowable for the two oak armchairs or for any of the other furnishings of kilpatrick’s home_office ii desk kilpatrick claimed the dollar_figure cost of a desk as a deduction on his schedule c for under the category of office expenses for the reasons given supra part c i we hold he is not entitled to a deduction iii half the cost of a painting kilpatrick claimed half the dollar_figure cost of a painting as a deduction on his schedule c for under the category of office expenses for the reasons given supra part c i we hold he is not entitled to a deduction d deduction for supplies for kilpatrick claimed a dollar_figure deduction for supplies on the schedule c attached to his tax_return the irs disallowed the deduction in its entirety at trial and in his post-trial brief kilpatrick asserted that he is entitled to a deduction for supplies for of dollar_figure instead of the dollar_figure that he had claimed on his tax_return consisting of dollar_figure for the remaining half of the cost of a dollar_figure painting dollar_figure for a laptop computer dollar_figure for a pair of bowls used as decoration and dollar_figure for a painting as explained below we hold that kilpatrick is not entitled to a deduction for supplies for i the other half of the cost of a painting kilpatrick claimed half the dollar_figure cost of a painting as a deduction on his schedule c for under the category of supplies for the reasons given supra part c i we hold he is not entitled to a deduction ii laptop computer before date kilpatrick had two desktop computers at home on date he purchased a laptop computer from best buy for dollar_figure as a replacement for one of these two desktop computers kilpatrick asserted at trial and in his post-trial briefs that he is entitled to fully deduct this dollar_figure expense as a business_expense under sec_162 the purchase of a computer is generally a capital expense not an ordinary_and_necessary_expense see sec_263 sec_1_263_a_-2 income_tax regs a capital expense can be deducted as a current_expense only if the taxpayer makes the election required by sec_179 see eg sec_179 patton v commissioner t c pincite kilpatrick did not make a sec_179 election to deduct as a current_expense the cost of the laptop computer accordingly he is not entitled to deduct this expense under sec_179 see eg sec_179 patton v commissioner t c pincite expenses relating to the personal_use of computers are also subject_to the strict substantiation requirements of sec_274 unless they are used exclusively at a regular business establishment and are owned or leased by the person operating such establishment sec_280f kilpatrick admitted at trial that he would occasionally use this laptop computer for some personal purposes outside of his home_office therefore even if we assume that kilpatrick’s home_office qualifies as a regular business establishment this laptop was not used exclusively at a regular business establishment kilpatrick did not provide evidence demonstrating the percentage of his laptop use that was for business purposes as required by sec_274 therefore kilpatrick did not meet the substantiation requirements with regard to this expense and any deduction for it is disallowed under sec_274dollar_figure even if the strict substantiation requirements of sec_274 did not apply kilpatrick failed to provide the court with a reasonable basis to estimate the percentage of his laptop computer use that was for business purposes see 85_tc_731 under the cohan_rule the court should estimate the deductible amount of an expense only if there is a reasonable basis for the estimate kilpatrick did not estimate his business and continued iii bowls kilpatrick claimed the dollar_figure cost of a pair of small bowls as a deduction on his schedule c for under the category of supplies for the reasons given supra part c i we hold he is not entitled to a deduction iv painting kilpatrick claimed the dollar_figure cost of a painting as a deduction on his schedule c for under the category of supplies for the reasons given supra part c i we hold he is not entitled to a deduction e deduction for other expenses for kilpatrick claimed a dollar_figure deduction for other expenses on the schedule c attached to his tax_return consisting of dollar_figure for miscellaneous dollar_figure for postage and dollar_figure for telephone in the notice_of_deficiency the irs allowed a deduction of dollar_figure consisting of dollar_figure for home-internet-service expenses and dollar_figure for potted plants that kilpatrick gave to prospective clients the irs determined that kilpatrick gave these potted plants as business_gifts continued personal_use of this laptop on his tax_return instead he claimed a deduction of dollar_figure for the entire cost of the laptop kilpatrick testified that he used this laptop for both personal purposes and for his cpa business during trial he guessed that of the time he used this laptop for business purposes and the remaining of the time he used it for personal purposes kilpatrick came up with this guess during trial and we find his testimony here to be not credible during the christmas season in both and kilpatrick asserts that the plants were purchased and given throughout and that none were purchased or given in at trial he conceded that he was not entitled to a deduction for these plants for as discussed infra part h iii we agree with kilpatrick that all of these plants were purchased and given in and in the light of his admission at trial that no deduction for these expenses should be allowed for we hold that he is not entitled to the dollar_figure deduction for even though it was allowed in the notice_of_deficiency at trial and in his post-trial brief kilpatrick asserted that he is entitled to a deduction for other expenses for of dollar_figure instead of the dollar_figure that he had claimed on his tax_return consisting of dollar_figure for various expenses related to attending an educational conference for cpas in pine mountain georgia dollar_figure for cellular-telephone service and dollar_figure for home internet service in the dollar_figure kilpatrick included the dollar_figure that the irs had allowed in the notice_of_deficiency as a deduction for this expense thus kilpatrick seeks a deduction for home internet service of dollar_figure not dollar_figure minus dollar_figure as explained below we hold that kilpatrick is entitled to a deduction for other expenses of dollar_figure for the table below summarizes the various amounts of other expenses schedule c other expenses type of expense miscellaneous postage telephone home internet service potted plants educational conference for cpas total as reported on return dollar_figure --- --- --- big_number allowed in notice_of_deficiency --- --- --- dollar_figure --- kilpatrick’s position at trial and on brief --- --- dollar_figure big_number --- big_number court’s holding --- --- -0- dollar_figure --- -0- i conference expenses kilpatrick asserts that he is entitled to a dollar_figure business-expense deduction for various expenses he allegedly paid while attending the annual estate_planning conference held in pine mountain georgia from july to performing services as an employee is a trade_or_business for purposes of sec_162 54_tc_374 thus an employee may generally deduct the ordinary and necessary expenses of employment expenses of employment for which the employee could have been reimbursed by the employer are not deductible because they are not necessary in other words it is not necessary for an employee to remain unreimbursed for expenses to the extent the employee could have been reimbursed see eg 24_tc_21 expenses paid_or_incurred for education are deductible as ordinary and necessary business_expenses if the education maintains or improves skills required by the individual in his employment or other trade_or_business or meets the express requirements of the individual’s employer or the requirements of applicable law or regulations imposed as a condition to the retention by the individual of employment status or rate of compensation sec_1_162-5 income_tax regs if the education meets either of these two tests and the taxpayer travels away from home primarily to obtain education then the taxpayer’s expenses for travel meals_and_lodging while away from home are deductible id para e see 87_tc_126 the strict substantiation requirements of sec_274 apply to these travel_expenses sec_1_162-5 income_tax regs to substantiate his dollar_figure of alleged expenses while attending this conference kilpatrick provided a copy of his bank-account statement a conference reservation-confirmation printout and copies of his personal credit- card statements on these documents appear five charges dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure totaling dollar_figure that kirkpatrick asserts were the costs of attending the conference these five charges are discussed below kilpatrick’s bank-account statement shows that he paid dollar_figure to southern pines conf cnt on date and dollar_figure to southern pines conf cnt on date kilpatrick testified that these charges could be food or it could not be food that he purchased while attending this conference we cannot determine the business_purpose of these charges from his bank-account statement his vague testimony was not credible kilpatrick provided no other proof to substantiate the purposes of these two charges accordingly he is not entitled to a deduction for them kilpatrick testified that he paid a handful of charges for the room he stayed in during the conference and registration fee to attend the conference combined according to the documents he provided kilpatrick paid the following amounts dollar_figure on date to the lodge at callaway in pine mountain georgia for arrival date dollar_figure on date to callaway reservations for arrival date however there is a credit to kilpatrick’s credit card of this same dollar_figure charge that voids this expense dollar_figure on date to the lodge at callaway for arrival date according to kilpatrick’s uncontroverted testimony the conference he attended took place in pine mountain georgia from july to the three charges listed above appear to be for lodging in pine mountain but only the third charge corresponds to an arrival date at the hotel that matches the dates of the conference the first two charges listed above are for lodging several weeks before this conference kilpatrick did not inform the court of any business reason for staying in pine mountain georgia several weeks before this conference in addition the second charge was refunded to him accordingly kilpatrick is not entitled to a business-expense deduction for the first two charges listed above it appears that only the third charge the second charge of dollar_figure is an expense of attending the conference however we conclude that kilpatrick is not entitled to a deduction for any expenses related to attending this conference because his employer rollins associates would have reimbursed him for these expenses kilpatrick testified that he could not remember whether rollins associates reimbursed him for any expenses that he paid related to continuing- education requirements joe rollins the founder of rollins associates and kilpatrick’s employer during the years at issue also testified at trial rollins stated that he believed that the state of georgia required cpas to complete at least hours of continuing education in both and rollins also stated that rollins associates imposed an additional hours of continuing education for its employees rollins testified that in both and rollins associates paid all expenses for employees to earn the continuing-education hours required of them we interpret the testimony of rollins to be that rollins associates would pay for all continuing-education hours whether required by the state of georgia or by rollins associates after hearing rollins’s testimony kilpatrick stated that everything joe rollins said was correct we interpret kilpatrick to have meant that he agreed that rollins associates would have paid for all continuing-education hours whether required by the state of georgia or by rollins associates expenses for which the employee could have sought reimbursement from the employer are not necessary expenses and therefore are not deductible under sec_162 see eg podems v commissioner t c pincite this conference appeared to be part of either kilpatrick’ sec_40 hours of continuing education required by georgia or the hours required by rollins associates given the state of the record we conclude that kilpatrick could have sought reimbursement for all conference expenses from rollins associates therefore we hold that kilpatrick is not entitled to a deduction for the expenses of attending this conference ii cellular-telephone service kilpatrick asserted that he is entitled to a dollar_figure business-expense deduction for cellular-telephone service for we hold that he is not entitled to a business-expense deduction for the cost of this service expenses for telephone service are deductible under sec_162 if they are ordinary and necessary to the taxpayer’s trade_or_business see 85_tc_731 to the extent that telephone expenses although we find that rollins associates would have reimbursed kilpatrick the conference expenses if kilpatrick had asked we do not know whether rollins actually reimbursed kilpatrick if rollins would have reimbursed but did not reimburse kilpatrick the conference expenses then the expenses are not necessary see sec_162 because kilpatrick could have sought reimbursement see 24_tc_21 if rollins did reimburse kilpatrick for the conference expenses then the expenses were not paid_or_incurred by kilpatrick are attributable to personal_use they are nondeductible personal expenses see sec_262 for tax_year although not see infra pp cellular telephones are included in the definition of listed_property for purposes of sec_274 and are thus subject_to the strict substantiation requirements of sec_274 see sec_274 sec_280f a taxpayer must establish inter alia the amount of business use and the amount of total use of the cellular telephone with either adequate_records or other_sufficient_evidence corroborating the taxpayer’s own statement sec_274 sec_1 5t b i b temporary income_tax regs supra trupp v commissioner tcmemo_2012_108 slip op pincite kilpatrick presented copies of an invoice and his bank-account statements showing that he paid verizon wireless dollar_figure during for service for a cell phone kilpatrick asserted that he purchased this cell phone in for his cpa business kilpatrick testified that of the time he used this cell phone for his cpa business and the remaining of the time he used it for nonbusiness personal purposes kilpatrick’s exact words were i would say that’s strictly a guess he seeks a deduction for roughly of his cellular-telephone expenses we are not persuaded of the veracity of kilpatrick’s guess made during the trial kilpatrick failed to provide any other evidence such as a sample list of his cell phone calls demonstrating what percentage of his use of this cell phone was for business and what percentage was for personal purposes during therefore kilpatrick failed to substantiate the percentage of business use of his cellular telephone with either adequate_records or other_sufficient_evidence corroborating the taxpayer’s own statement as required by sec_274 furthermore even if strict substantiation did not govern this expense the record does not give us a reasonable basis for making a cohan estimate see vanicek v commissioner t c pincite accordingly we hold that kilpatrick is not entitled to a business-expense deduction for these expenses iii home internet service kilpatrick asserted that he is entitled to a dollar_figure business-expense deduction for internet service at his home address during in the notice_of_deficiency the irs allowed a dollar_figure deduction for the expenses of home internet service we hold that kilpatrick is not entitled to a business-expense deduction for any amounts incurred for home internet service in excess of the dollar_figure already allowed by the irs in support of his internet-expense deduction kilpatrick presented copies of his bank-account statements showing that he paid dollar_figure to comcast during for internet service at his home address kilpatrick asserted that he used the internet in his home both for personal purposes and for his cpa business strict substantiation does not apply to utility expenses bogue v commissioner tcmemo_2011_164 slip op pincite aff’d 522_fedappx_169 3d cir see also verma v commissioner tcmemo_2001_132 slip op pincite the court has characterized internet-service expenses as utility expenses verma v commissioner slip op pincite see also bogue v commissioner slip op pincite therefore a court may estimate a taxpayer’s deductible internet-service expenses if there is a reasonable basis for making such an estimate vanicek v commissioner t c pincite kilpatrick did not provide the court with a reasonable basis for making an estimate of the deductible portion of his internet expenses when pressed for the percentage of home internet use for business purposes for both and kilpatrick said well if an argument if--where you asked me the question if some could be personal and the answer could be yes is there a percentage i would think a reasonable thing to do would say as opposed to dollar_figure so let’s just say that some of it’s personal you took it and you should not have would you concede to do it percent to move this along i probably would have we do not find kilpatrick’s testimony here to be credible_evidence of the percentage of home internet use for business versus personal purposes we are not required to accept a taxpayer’s self-serving and uncorroborated testimony and we decline to do so here see 87_tc_74 accordingly we hold that kilpatrick is not entitled to a business-expense deduction for these expenses in excess of the dollar_figure allowed by the irs in the notice_of_deficiency f deduction for automobile expenses for thus far we have discussed all disputed deductions for we now discuss the disputed deductions for on the schedule c attached to hi sec_2010 tax_return kilpatrick claimed a deduction for automobile expenses of dollar_figure which he asserted were the expenses of driving big_number miles in his car for his cpa business during the irs allowed a deduction of dollar_figure in the notice_of_deficiency at trial kilpatrick conceded that he is not entitled to deductions for big_number of the big_number miles he originally claimed on his tax_return and accordingly he changed his position to claiming a deduction for the expenses of driving big_number miles for his cpa business during as explained below we hold that kilpatrick is not entitled to a deduction for automobile expenses for in excess of the dollar_figure allowed by the irs in the notice_of_deficiency kilpatrick seeks to use the standard mileage rate for to calculate his deduction for automobile expenses for the standard mileage rate for business use of a passenger_automobile wa sec_50 cents per mile revproc_2009_54 sec_2 2009_51_irb_930 see also sec_1_274-5 income_tax regs applying this method kilpatrick takes the position in accordance with his concession at trial that he is entitled to a deduction of dollar_figure for driving big_number miles for his cpa business during ie big_number miles cents as was the case for his alleged automobile expenses for kilpatrick did not provide any contemporaneous_records for in lieu of such records he provided to the court a copy of a calendar prepared in date and printouts of directions generated by the website mapquest also prepared in date when his returns were under audit some of the dates on the calendar were circled to signify that kilpatrick used the car for business on those in his post-trial brief kilpatrick incorrectly asserts that he did not concede any amount of hi sec_2010 automobile expenses and that he is entitled to deduct the full dollar_figure as originally claimed on hi sec_2010 tax_return his concession is found on pages of the transcript dates the calendar contained no other information besides the circled dates such as miles places or notations of business appointments or the business purposes of the travel the mapquest directions show the distance between kilpatrick’s residence and various towns where he traveled for business kilpatrick wrote a list of dates on each page of directions apparently to signify that he took trips on those days to and from the particular location on that page of directions these dates are the same as the dates circled on the calendar both the calendar and the mapquest directions were prepared in date at least a year after kilpatrick allegedly used his car for business travel therefore neither the calendar nor the mapquest directions were made at or near the time of the alleged use of his car for business travel in see sec_1 5t c ii temporary income_tax regs supra accordingly neither the calendar nor the mapquest directions are adequate_records of the amount of business mileage the date of the use and the business_purpose of the use see id furthermore because of the large gap in time between the alleged dates of business travel and the creation of his records we conclude that neither the calendar nor the mapquest directions are corroborative evidence sufficient to establish the amount of business mileage the date of the use and the business_purpose of the use while we believe that kilpatrick may have used his car for some business travel in he failed to substantiate his alleged automobile expenses for as required by sec_274 consequently we hold that he is not entitled to a deduction for automobile expenses for in excess of the dollar_figure allowed by the irs in the notice_of_deficiency g deduction for office expenses for kilpatrick claimed a dollar_figure deduction for office expenses on the schedule c attached to hi sec_2010 tax_return the irs disallowed the deduction in its entirety at trial and in his post-trial brief kilpatrick asserted that he is entitled to a deduction for office expenses for of dollar_figure instead of the dollar_figure that he had claimed on his tax_return consisting of dollar_figure for two framed pictures dollar_figure for a crystal chandelier and dollar_figure for a desk lamp we hold that kilpatrick is not entitled to a deduction for office expenses for i two framed pictures kilpatrick claimed the dollar_figure cost of two framed pictures as a deduction on his schedule c for under the category of office expenses for the reasons given supra part c i we hold he is not entitled to a deduction ii crystal chandelier kilpatrick claimed the dollar_figure cost of a crystal chandelier as a deduction on his schedule c for under the category of office expenses for the reasons given supra part c i we hold he is not entitled to a deduction iii desk lamp kilpatrick claimed the dollar_figure cost of a desk lamp as a deduction on his schedule c for under the category for office expenses for the reasons given supra part c i we hold he is not entitled to a deduction h deduction for supplies for kilpatrick claimed a dollar_figure deduction for supplies on the schedule c attached to hi sec_2010 tax_return the irs disallowed the deduction in its entirety at trial and in his post-trial brief kilpatrick asserted that he is entitled to a deduction for supplies for of dollar_figure instead of the dollar_figure amount that he had claimed on his tax_return consisting of dollar_figure for intuit turbotax computer_software turbotax dollar_figure for various purchases from staples dollar_figure for internet service in his home dollar_figure for various expenses related to attending as discussed infra part h iii the irs allowed a dollar_figure deduction for home internet service expenses for under the other expenses category the irs has not contested the deductibility of this dollar_figure and so we hold that kilpatrick is entitled to a dollar_figure deduction in the other expenses category as part of continued an educational conference for cpas and dollar_figure for a clock we hold that kilpatrick is entitled to only a dollar_figure deduction for supplies for i turbotax software kilpatrick asserted that he is entitled to a dollar_figure business-expense deduction for the expenses of using turbotax in his cpa business during kilpatrick presented copies of his bank-account statements showing that he paid dollar_figure to use turbotax in the exact payment dates are february march march march and april kilpatrick credibly testified that he used turbotax to electronically file tax returns for some of the clients in his cpa business these expenses appear to be ordinary and necessary expenses of his cpa business accordingly we hold that kilpatrick is entitled to a dollar_figure deduction for the expenses of using turbotax in his cpa business during ii various purchases from staples kilpatrick asserted that he is entitled to a dollar_figure business-expense deduction for various purchases from staples in kilpatrick presented copies of his continued considering kilpatrick’s entitlement to deductions in the category of supplies we consider the merits of kilpatrick’s sought-after deduction for home internet service as explained infra part h iii we hold that kilpatrick did not prove entitlement to a deduction for home internet service exceeding dollar_figure if he had the appropriate result would have been to increase his supplies expense deduction by that amount bank-account statements showing that he paid dollar_figure at staples in when the irs questioned kilpatrick about the purpose of these purchases at staples he testified that to be honest with you i don’t know i mean i’m not sure that these are particular for personal i would have -- i’m just assuming that they were for business kilpatrick provided no other proof of the purpose of these purchases from staples and we do not find his vague testimony regarding the purpose to be credible we conclude that these purchases were most likely nondeductible personal expenses sec_262 accordingly we hold that kilpatrick is not entitled to a business-expense deduction for the dollar_figure he spent at staples iii home internet service kilpatrick asserted that he is entitled to a dollar_figure business-expense deduction for the expenses of internet service at his home during he had reported the expenses of his internet service under the supplies category for in the notice_of_deficiency the irs allowed a dollar_figure deduction for the expenses of his home internet service but did so under the other expenses category in support of his internet-expense deduction kilpatrick presented copies of his bank-account statements showing that he paid dollar_figure to comcast during for internet service at his home address kilpatrick testified that he used the internet in his home both for personal purposes and for his cpa business as was the case for kilpatrick guessed at trial that of the time he used the internet for his cpa business and the remaining of the time he used it for nonbusiness personal purposes however as with we do not consider kilpatrick’s guess at the time of trial to be a reasonable basis for the court to estimate the deductible portion of these expenses see supra part e iii accordingly we hold that kilpatrick is not entitled to a deduction for these expenses in excess of the dollar_figure allowed by the irs in the notice_of_deficiency under the other expenses category iv conference expenses kilpatrick asserted that he is entitled to a dollar_figure business-expense deduction for the various expenses related to attending a conference called the gear up cpe conference citrus week held in orlando florida from june to sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business generally the performance of services as an employee constitutes a trade_or_business primuth v commissioner t c pincite thus an employee may generally deduct the ordinary and necessary expenses of employment expenses of employment for which the employee could have been reimbursed by the employer are not deductible because they are not necessary in other words it is not necessary for an employee to incur an unreimbursed expenses if the employee could have received reimbursement from the employer see eg podems v commissioner t c pincite sec_1_162-5 income_tax regs provides that an individual’s expenditures_for education are deductible as ordinary and necessary business_expenses if the education maintains or improves skills required by the individual in his or her employment or other trade_or_business or meets the express requirements of the individual’s employer or the requirements of applicable law or regulations imposed as a condition to the retention by the individual of employment status or rate of compensation if the education meets either of these two tests and if a taxpayer travels away from home primarily to obtain education then the taxpayer’s expenditures_for travel meals_and_lodging while away from home are deductible id para e kilpatrick provided a copy of his bank-account statement a conference reservation-confirmation printout and a hotel-reservation-confirmation printout in order to substantiate the alleged expenses shortly before trial he annotated his bank-account statement to designate which charges he contended relate to this conference the charges so designated are two cash withdrawals totaling dollar_figure dollar_figure to disney resorts for an undisclosed purchase dollar_figure to airtran airways for a flight dollar_figure to disney resorts for lodging dollar_figure to coronado foods of these expenses the dollar_figure charge at disney resorts and the cash withdrawals of dollar_figure are not deductible given the lack of explanation from kilpatrick as to the business_purpose of these expenses the remaining expenses dollar_figure for travel dollar_figure for meals and dollar_figure for lodging appear to be expenses of attending the conference however we conclude that kilpatrick is not entitled to a deduction for any expenses of attending this conference because his employer rollins associates would have reimbursed him for these expenses this conference appeared to be part of either kilpatrick’ sec_40 hours of continuing education required by georgia or the hours required by rollins associates as stated supra part e i rollins associates would pay for all continuing-education hours whether required by the state or by rollins associates expenses for which the employee could have sought reimbursement from the employer are not necessary expenses and therefore are not deductible under sec_162 see eg podems v commissioner t c pincite given the state of the record we conclude that kilpatrick could have sought reimbursement for these conference expenses from rollins associates therefore we hold that kilpatrick is not entitled to a deduction for the expenses of attending this conference v clock kilpatrick claimed the dollar_figure cost of a clock as a deduction on his schedule c for under the category of supplies for the reasons given supra part c i we hold he is not entitled to a deduction i deduction for other expenses for kilpatrick claimed a dollar_figure deduction for other expenses on the schedule c attached to hi sec_2010 tax_return this amount consisted of dollar_figure for telephone and dollar_figure for miscellaneous the irs allowed dollar_figure as a deduction and disallowed the remaining dollar_figure the dollar_figure allowed as a deduction consisted of dollar_figure for home-internet service the expenses of which kilpatrick apparently reported under supplies for see supra part h iii and not under other expenses as he had done for and dollar_figure for potted plants that the irs see supra note treated as subject_to the dollar_figure per item limit under sec_274 at trial and in his post-trial brief kilpatrick asserted that he is entitled to a deduction for other expenses for of dollar_figure instead of the dollar_figure amount that he had claimed on his tax_return consisting of dollar_figure for the purchase of a cellular telephone dollar_figure for cellular-telephone service and dollar_figure for small potted plants he gave away to potential clients we hold that kilpatrick is entitled to a business- expense deduction for other expenses of dollar_figure for an amount which includes the dollar_figure allowed by the irs in the notice_of_deficiency the dollar_figure amount is composed of dollar_figure for potted plants and dollar_figure for the expenses of home internet service the table below summarizes the various amounts of other expenses schedule c other expenses type of expense telephone miscellaneous home internet service cell phone purchase cell phone service potted plants total as reported on return dollar_figure big_number --- --- --- --- big_number allowed in notice_of_deficiency --- --- dollar_figure --- --- kilpatrick’s position at trial and on brief --- --- dollar_figure big_number big_number court’s holding --- --- dollar_figure -0- big_number big_number i cellular-telephone purchase kilpatrick asserted that he is entitled to a dollar_figure business-expense deduction for the purchase of a cellular telephone in to replace his previous cellular telephone we hold that he is not entitled to a business-expense deduction in any amount for this expense the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite amended sec_280f by removing cellular telephones and other similar telecommunications equipment from listed_property that amendment is effective for tax years beginning after date accordingly kilpatrick’s alleged expenses for the purchase of a cellular telephone during the tax_year are not subject_to the strict substantiation requirements of sec_274 kilpatrick presented a copy of a receipt showing that he paid verizon wireless dollar_figure on date for a new cellular telephone kilpatrick guessed at trial that he used his cellular telephone of the time for his cpa business and of the time for nonbusiness personal purposes kilpatrick’s exact words were i would say that’s strictly a guess if we accept kilpatrick’s testimony as credible he would be entitled to deduct dollar_figure for this expense or of dollar_figure see sec_262 we do not find his testimony in which he admits he is guessing to be a credible source on which to base an estimate of how much he used his cell phone for business we are not required to accept a taxpayer’s self-serving and uncorroborated testimony and we decline to do so here see tokarski v commissioner t c pincite kilpatrick failed to provide the court with a reasonable basis to estimate how much of his cell phone use was for business purposes during see vanicek v commissioner t c pincite accordingly we hold that kilpatrick is not entitled to a business-expense deduction for this expense ii cellular-telephone service kilpatrick claimed that he is entitled to deduct dollar_figure for the expenses of cellular-telephone service for we hold that he is not entitled to a business- expense deduction in any amount for these expenses expenses for telephone service are deductible under sec_162 provided they are ordinary and necessary to the taxpayer’s trade_or_business see vanicek v commissioner t c pincite as was the case for kilpatrick guessed at trial that he used the cell phone of the time for his cpa business and of the time for nonbusiness personal purposes we do not find his testimony to be a credible source on which to base an estimate of how much he used his cell phone for business purposes we are not required to accept a taxpayer’s self-serving and uncorroborated testimony and we decline to do so here see tokarski v commissioner t c pincite kilpatrick failed to provide the court with a reasonable basis to estimate the percentage of his cell phone use that was for business purposes during see vanicek v commissioner t c pincite accordingly we hold that kilpatrick is not entitled to a business-expense deduction for these expenses iii cost of potted plants advertising expenses are a type of expense deductible as a business_expense under sec_162 sec_1_162-1 income_tax regs however sec_274 provides that no deduction is allowed under sec_162 for the expense of a gift to an individual to the extent that the expense when added to prior expenses for gifts to the same individual during the tax_year exceeds dollar_figure a gift is defined as an item that is excludable from the gross_income of the recipient under sec_102 and not excludable from gross_income under any other provision in sec_1 through 1400u-3 sec_274 on date kilpatrick was issued an invoice by mark of excellence llc for dollar_figure the invoice stated that the charge was for compositions for customer christmas gifts on date kilpatrick wrote a dollar_figure check to mark of excellence the irs argues that the dollar_figure payment was for items that each item is a gift under sec_274 subject_to the dollar_figure limit of that provision and that the deduction corresponding to the dollar_figure expense is dollar_figure dollar_figure in his testimony kilpatrick explained that the dollar_figure payment was for several hundred the irs does not argue that the proof offered by kilpatrick fails the strict substantiation rule_of sec_274 potted plants that he distributed along with his business cards to houses in various neighborhoods in order to drum up customers for his cpa business he testified that the invoice was in error in identifying the number of plants as only he also testified that the invoice was in error in identifying the plants as christmas gifts we found kilpatrick’s testimony to be credible in these regards because kilpatrick bought several hundred plants for dollar_figure the cost of each plant was necessarily less than dollar_figure his deduction for the expense of the potted plants is therefore not limited by sec_274 accordingly we hold that kilpatrick is entitled to a dollar_figure business-expense deduction for this expense an amount which includes the dollar_figure already allowed by the irs in the notice_of_deficiency penalty in the notice_of_deficiency the irs determined that kilpatrick was liable for accuracy-related_penalties under sec_6662 of dollar_figure for and dollar_figure for the irs contends that kilpatrick is liable for those penalties because his underpayments of tax for and for are attributable to either substantial understatements of income_tax or alternatively to negligence or disregard of rules and regulations we hold that kilpatrick is liable for accuracy- related penalties under sec_6662 for both and sec_6662 and b and imposes an accuracy-related_penalty of of the portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations or any substantial_understatement_of_income_tax sec_6662 defines the term understatement as the excess of the tax required to be shown on the return over the amount shown on the return as filed in the case of an individual an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is reduced however by the portion attributable to the treatment of an item for which the taxpayer had substantial_authority sec_6662 sec_6664 provides an exception to the imposition of the sec_6662 accuracy-related_penalty if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith the irs bears the burden of production with respect to penalties see sec_7491 to meet that burden it must produce evidence regarding the appropriateness of imposing the penalty higbee v commissioner t c pincite the taxpayer’s concessions may be taken into account in determining whether the irs has met that burden oria v commissioner tcmemo_2007_226 slip op pincite once the irs carries its burden of production the taxpayer bears the burden of proving that he or she is entitled to relief because of substantial_authority or under sec_6664 see higbee v commissioner t c pincite a substantial_understatement kilpatrick has not argued that the amounts of his understatements should be reduced by any item because his reporting of the item was supported by substantial_authority accordingly if after the rule_155_computations the amount of the understatements for and exceed the greater of dollar_figure or of the amounts required to be shown on the returns for those respective years then kilpatrick’s underpayments for those years are attributable to substantial understatements of income_tax in any event because we find that kilpatrick’s underpayments for and are attributable to negligence the sec_6662 accuracy-related_penalties apply to the underpayments regardless of whether the underpayments are also attributable to substantial understatements of income_tax within the meaning of sec_6662 b negligence sec_1_6662-3 income_tax regs provides that negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return see also marcello v commissioner 380_f2d_499 5th cir negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances aff’g in part remanding in part 43_tc_168 and tcmemo_1964_299 a failure to keep adequate books_and_records or to substantiate items properly also constitutes negligence sec_1_6662-3 income_tax regs kilpatrick conceded at trial that he was not entitled to portions of the schedule a deductions that he claimed on his and returns and that were disallowed by the irs the irs has shown that kilpatrick failed to keep adequate books_and_records to substantiate the expenses underlying those schedule c deductions that remained at issue after concessions kilpatrick’s failure to substantiate the expenses underlying the deductions in issue and his admission before trial of the impropriety of other deductions both evidence negligence see id thus we conclude that the irs has met its burden of production in regard to the accuracy-related_penalties it determined c good_faith and reasonable_cause once the irs has met its burden of producing evidence that a taxpayer is liable for penalties the taxpayer bears the burden of proving that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith higbee v commissioner t c pincite the penalty under sec_6662 does not apply to any portion of the underpayment to the extent that the taxpayer had reasonable_cause for that portion and acted in good_faith with respect to that portion sec_6664 the existence of reasonable_cause and good_faith is determined on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs kilpatrick was an experienced cpa who had prepared returns for others for many years he failed to show that he had reasonable_cause and acted in good_faith with respect to any portions of his underpayments accordingly we hold that kilpatrick is liable for accuracy-related_penalties under sec_6662 for both and conclusion in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
